November 12, 2014 VIA EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attn:Ronald E. Alper Re: North Bay Resources Inc. (the “Company”) PRE 14C Filed October 31, 2014 File No. 000-54213 Dear Mr. Alper; Pursuant to our phone conversation on November 10, 2014, we hereby confirm that we will withdraw the registration statement on Form S-1 filed with the Securities and Exchange Commission (the “Staff”) on October 14, 2014, file number 333-199289 (the “Registration Statement”).Accordingly, we will revise our DEF 14C when filed to delete entirely the disclosure pertaining to the Registration Statement, as it is no longer applicable. Sincerely, /s/ Perry Leopold Perry Leopold, Chief Executive Officer Fax: (215) 661-8959 cc: Via Facsimile (212) 930-9725 Gregory Sichenzia, Esq.
